Citation Nr: 1301373	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  10-43 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to December 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  Although the Veteran had in-service noise exposure, the preponderance of the probative evidence demonstrates there is no evidence of tinnitus for many years after service, and the only probative opinion on the question of whether there exists a medical nexus between current tinnitus and service or a service-connected disability weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an August 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for tinnitus on a direct basis, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The December 2009 RO rating decision reflects the initial adjudication of the claim after issuance of the August 2009 letter.  

Post rating, a July 2010 letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for tinnitus on a secondary basis.  After issuance of the July 2010 letter, and opportunity for the Veteran to respond, the October 2010 statement of the case reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  The Veteran has not indentified any medical evidence which is pertinent to his claim of entitlement to service connection for tinnitus.  Appropriate VA examinations were conducted in connection with the claim.  The examiners had access to and reviewed all the evidence in the claims file, recorded the Veteran's subjective complaints and provided an opinion regarding whether there was an etiologic link between the currently existing tinnitus and his active duty service or to a service-connected disability.  The etiology opinions were supported by an adequate rationale including citations to evidence in the claims file.  The Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is warranted. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices, the appellant has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Competency

The appellant can attest to factual matters of which he had first-hand knowledge, e.g., experiencing ringing in his ears and tinnitus.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions and is not competent to provide an opinion as to the etiology of the claimed tinnitus for which he currently seeks service connection.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection criteria

In July 2009, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for tinnitus.  He has argued that the disability is due to acoustic trauma he experienced while on active duty or is secondary to his service-connected hearing loss.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310 , which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made. 

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995). 

Analysis

At the outset, the Board notes that, although the service treatment records do not document the occurrence of, or treatment for, any specific incidence of acoustic trauma, the Veteran is competent, in this instance, to assert the occurrence of in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  Also, given the circumstances of the Veteran's service (firing weapons and exposure to airplane noise), the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  The Board also notes that competent evidence establishes that the Veteran has current tinnitus.  

Notwithstanding the above, however, the Veteran's claim must nonetheless be denied because the weight of the competent probative evidence indicates that there is no medical nexus between current tinnitus and noise exposure during service nor is there competent evidence of a nexus between tinnitus and a service-connected disability.  

At the time of an October 2009 VA examination, the Veteran reported constant bilateral tinnitus.  He informed the examiner that he first noticed ringing in the ears around the age of 35.  He was in the Army and served as a paratrooper.  He reported exposure to airplanes, trucks and rifle ranges.  Prior to enlistment, he worked on a farm.  After his discharge from active duty, he worked as a bookkeeper.  He denied a history of civilian occupational and recreational noise exposure.  The examiner noted that whispered voice testing was normal in May 1945 and that the Veteran reported his tinnitus began around the age of 35 or 13 years after the Veteran's discharge from active duty.  It was observed that there were no documented complaints of  tinnitus in the Veteran's records.  The examiner opined that, due to the delay in symptoms reported by the Veteran, it is not at least as likely as not that the Veteran's tinnitus was related to his military experience.  

In August 2010, the VA examiner again addressed the question of the etiology of the tinnitus.  The examiner observed that there was no evidence in the service treatment records to support a claim of tinnitus during or shortly after military service.  The Veteran reported the onset of tinnitus to over 13 years after discharge.  Therefore, due to the delay of the onset of tinnitus and no evidence to support a claim dating back to the military, the examiner again found it was not at least as likely as not that the tinnitus was related to military service.  

In October 2010, another VA examination was conducted by a different audiologist.  The examiner wrote that the Veteran had a difficult time reporting when his tinnitus began.  He initially informed the examiner that the tinnitus began approximately 40 years prior and then ultimately stated that the tinnitus began around the time the Veteran was 40 years old.  The examiner noted that there was no reference to tinnitus in the service treatment records.  The Veteran initially reported that his tinnitus began 40 years ago and then stated it began when he was forty years old.  The examiner noted this history was somewhat consistent with the history reported by the Veteran at the time of the prior VA examination.  All of the case history was interpreted as showing that the Veteran's tinnitus began between 1959 and 1970 which is 13 to 24 years after the Veteran's military service ended.  Given the delayed onset of tinnitus, it was the examiner's opinion that it was less likely than not that the Veteran's tinnitus is a symptom associated with the service-connected hearing loss.  

The Board finds the reports of the VA examinations should be accorded significant probative weight-based as they were on full consideration of the Veteran's documented history and assertions, and supported by a clearly-stated rationale.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, neither the Veteran nor his representative has not presented or identified any contrary, competent evidence or opinion-i.e., one that, in fact, supports the claim.

The only evidence which supports the Veteran's claim that he currently experiences tinnitus which was secondary to active duty or to a service-connected disability is the Veteran and his representative's allegations and citations to some medical treatises.  

In August 2011, the Veteran's representative submitted a statement indicating that the Veteran did not have any medical evidence to submit in support of his claim of entitlement to service connection for tinnitus.  

The Board acknowledges the Veteran's original application for compensation wherein he reported that his tinnitus began during active duty.  The Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit, 5 Vet. App. at 9.  Specifically, tinnitus (or, ringing in the ears) is the type of disability that the Veteran is competent to establish, on the basis of his own assertions.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, when assessing credibility and probative value, such assertions must be weighed against medical and other pertinent evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

In the current case, at the time the Veteran submitted his original claim application for compensation in July 2009, he indicated on the form that his tinnitus began "in-service."  Significantly, subsequent to this original allegation, the Veteran has consistently indicated that his tinnitus was first noticed many years after discharge or that he did not know when the disability began.  In October 2009, the Veteran informed a VA examiner that his tinnitus began around the age of 35.  In October 2010, the Veteran informed a VA examiner that his tinnitus was first noticed 40 years prior to the examination and also that the tinnitus began around the time the Veteran was 40 years old.  In a December 2012 Report of General Information, the Veteran informed VA personnel that the audiologist was incorrect when she wrote that tinnitus began when he was 40 years old.  The Veteran stated that he did not know when his tinnitus began.  The Board finds the majority of the Veteran's statements regarding the etiology of his tinnitus indicates that the disorder began many years after active duty.  The most recent evidence from the Veteran is that he did not know when the tinnitus started.  Significantly, he did not indicate that the tinnitus began during active duty.  Based on the above, the Board finds that the preponderance of the Veteran's statements demonstrate that his tinnitus began years after his discharge from active duty.  The Board finds no probative value is to be placed on the Veteran's original allegation that his tinnitus began during active duty as it is undercut by later allegations.  

Furthermore, to the extent that the Veteran has alleged continuity of tinnitus symptomatology from the time of his discharge to the present, the Board finds that such assertions are not deemed credible, and are outweighed by other probative evidence.  As noted above, the discharge examination does not reflect complaints of or findings pertinent to tinnitus.  Also, the post-service evidence reflects no documented complaints of tinnitus until many years after active military service.  The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this regard, the Board finds it reasonable to assume that if the Veteran had continued to experience tinnitus from military service until the present day he would have brought the problem to the attention of medical personnel at an earlier time.  However, the record includes no medical documentation of any complaints of tinnitus to medical personnel for more than 60 years after the Veteran's discharge, and no health care provider has noted the Veteran's self-reported tinnitus history (whether accurate or not) and linked currently existing tinnitus to active duty via that history.  

The Board finds the Veteran and his representative are not competent to provide an opinion regarding the etiology of his tinnitus.  While the Veteran is competent to report on when he first experienced ringing in his ears, the Board finds the determination of the medical cause for the tinnitus is not a simple medical question.  The Board notes there are causes for tinnitus other than acoustic trauma to include medications.  The Veteran and his representative's opinions as to the etiology of the tinnitus are without probative value.  

The Veteran's representative has cited some treatise evidence in support of the Veteran's claim including citations to The Merk Manual and to Harrison's Principals of Internal Medicine as support for a holding that tinnitus usually accompanies noise induced hearing loss.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Similarly, medical treatise evidence could "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); Sacks v. West, 11 Vet. App. 314, 317 (1998), Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  However, the treatises submitted by the Veteran are of a general nature and do not contain any information or analysis specific to the Veteran's case, to include the amount of noise exposure the Veteran had and the length of time between active duty and the reported onset of the disability.  As such, the treatise evidence submitted by the Veteran is of no probative value.  The Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert, 5 Vet. App. at 33; Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

For all the foregoing reasons, the Board finds that the claim for service connection for tinnitus on a direct and secondary basis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

The appeal is denied.  



____________________________________________
Kathleen K. Gallagher
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


